J-S09037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANTHONY ALLEN KEYTON,

                          Appellant                     No. 1469 WDA 2014


      Appeal from the Judgment of Sentence entered August 28, 2014,
              in the Court of Common Pleas of Fayette County,
           Criminal Division, at No(s): CP-26-CR-0001993-2013


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED FEBRUARY 11, 2015

        Anthony Allen Keyton (“Appellant”) appeals from the judgment of

sentence imposed after a jury convicted him of theft by unlawful taking of

movable property pursuant to 18 Pa.C.S.A. § 3921(a), and the trial court

sentenced him to three (3) to twenty-four (24) months in prison. We affirm

on the basis of the trial court opinion.

        On September 5, 2014, Appellant filed a timely post-sentence motion

which the trial court denied on September 9, 2014. Appellant filed a timely

appeal.    Both Appellant and the trial court have complied with Pa.R.A.P.

1925.

        Appellant presents two issues for our review:

        1.   DID THE COMMONWEALTH FAIL TO PROVE THAT
        [APPELLANT] REMOVED TOOLS FROM THE KLONDIKE BLOCK
        WITH THE INTENT TO DEPRIVE THE LAWFUL OWNER OF HIS
        PROPERTY[?]
J-S09037-15


      2.   DID THE TRIAL COURT ERR IN DENYING [APPELLANT’S]
      POST SENTENCE MOTION FOR A NEW TRIAL AS THE VERDICT
      WAS AGAINST THE WEIGHT OF THE EVIDENCE BECAUSE THE
      JURY CONSIDERED ONLY [APPELLANT’S] PRIOR CONVICTION
      AND FAILED TO CONSIDER THAT [APPELLANT] BRIEFLY
      BORROWED THE TOOLS AND INTENDED TO RETURN THEM THE
      FOLLOWING AFTERNOON[?]

Appellant’s Brief at 7.

      After thorough review of the record, including the notes of testimony

from the August 6-7, 2014 jury trial, we find that the October 21, 2014

Opinion authored by the Honorable Joseph M. George, Jr., sitting as the trial

court, capably disposes of Appellant’s claims. Judge George has accurately

detailed the facts, with citations to the notes of testimony, and cited

prevailing legal authority applicable to Appellant’s claims, such that further

commentary by this Court would be redundant.          Accordingly, we adopt

Judge George’s October 21, 2014 Opinion as our own in affirming the

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                    -2-
             I~   THE COURT OF r~Ol\ITVIr N PLEAS OF FAYETTE COUNTY,
                                   PE JNSYL VAl TLt.,.

 -'OMTvr     1 'WEALTH        Opt FE T\J YLVrLr-..JIA,            : GRIMINAL A "TIO~

        v.
                                                                               I qq ")
.' _'THONY        . rEY'TON,                                      : CasE' l'.io, 1,m of 2013

                  Defendant/ ~ppel1aJ t.

_ _ __ _ __ _ _ _ _ _ _ _ _ : IT GE .JO EPH l'vL GEOR iE. ,lit

A TTO RNEY A?\D LAW FIRMS

Jennifer Casini, Esquire. AS3istant Dl~ trlL't Attorney. For the Commonwealth

Ruhert Harper. Bsqujrc . ..-\3sist.ant Public Defender, For the DefendcmllA.ppellanl

                                               OPINION
UE RGE. T.                                                                               Ocwuer 20. 2014

       Follovvmg      i:l   t.rial by jury, App 11· nt, .. nthony A. Keyton, was found guilty of

theft by unla wful t.aki.ng. movable pl'opc:rty.l On AUgl sL 38, 2014· tilt.: Court .;entenc'~d

Appellant Lo a term of lmpri.30nml:'nt to run no" les::,; than three (3) months nul' mol'

th an twenty-f ur (:-24) months. Appellant filed a t.irnehr po,- t-sentence illr ion and che

Court denipd same. He filed a            Cll1'8C.[;   appe:allo   Lhe   Superior Court     fir Penn   ylvania.

Thi.:: OpinlOll is in ~ upport f the verdict of the jury.
                                    I




       Appell Clnt riled th ~ following' t.at rn m of Errol'.· Complained of on Appeal :

1 \Py'a s the v~nlict against the weigll t of :he I?vldence b~cau3e the Commonweal h
  failed to prove T,hc..[ the defendant removed toot: frOln the Klor.dike Blol;k with the
   intent to c1epr:ve the lawful owner uf his pl'opei't .               '1
                                                                               Circulated 01/23/2015 04:33 PM




 n     Did the Trial    ~ourL err   in dEnYing Defendan t'_ po~t entence mutIOn for a new
       trial ,L thE:' verdict wa~ against Ule weigh~ of the eviclenc:e because the Jury
       il11.pJ'! pedy , nSldeY'ed only the defendant's prior convichon and faileJ to consider
       that the defenda.nt brieOy horrowed the 001'" and intended to return them the
       fo Uowing afternoon.

                                                FACTS

          ,Jobn H.. SexLon   j    the ownE:'r of Klondili· Block ("Klondik   >' ,   a Fayette County

busine:s Jocated at 645 Atlas Road, Hopwt) d, Pennsylvania. (T,T. p. 28'1. KlondIke

f~lhrl   at.es a p rbcular tYPl! of coorrer -like block utilized in minln 0p'jraLion.:_ (T,T.

p. 12, 14). Tu handle various stage..: n ']ug1stics, conatructioll, and leanup . rlondil.e

emplny~ approxim~ttely eight J.H:'f'ons -           fuur 11lachine l'pBratoY' , two laborer3, a

superintendent. anct Mr. Sexton, (T.T, pp. i3, 17 37).

          Klondike occupies a 1arge facility: rougbly 11,000 square feeL which include£

tr1P   areas of msuufac::tm" , and th~ inner and outer offices. (T.T, pp. 16). Work        gen~ral1:y


commenel.:::' around 7:00 a.m. and varie depending upon the nature of tl e position

each employee occupies. (T.T. pp, 13. 14). Mr. Sexton; Ml', Robert Higinbotham, the

superintendent; and the opel'aturs typically tinish working around 8:30 p.UL, lea\'mg

the-laborers     to clean   t.h   m1xirlg rna 'hines untiJ about t1:3U p.m (T.T. pp, 13, 1 ,40,



          During normal hours, all employee have perIDl"Slon t,o move f;tbout mo::;t of Lb~

pr ml e . inc1udillg the outer o[fic where t.hey dock into and out of work a ld when'

some l1lar.Arlal ~ me stored. (T.T. pp, W, IS), Vhth the        ex~eption   oflYIr. Sexton and M1'.

Eigin botham, no employee may ent.er the llmer' offi '8 without permIssion, (T.T, pp.

lG-17),       SHm   on rh_ donl' lndicate...: that    llO   employees may en e', (T T. p. 17).

PcrmLSlOn 1;3 (111b' rarel.Y gi.\'en to those !2ruplo.'Cles needing t.O U2e he phone, (T.T         1.),
                                                                                                          Circulated 01/23/2015 04:33 PM




     41), The office- a['88 is separate from the rest of Lb _ facility: the only mean, of entrance

     tlnd exi r 16 a door 10CDtE:d wlthm the ou tel' office. (T.T . p, 31),

              SUfl'til1g in laLE:' .July 2(1~:3, Klondtkt:? employed Apl)ellant as a laborer. (T.T p.

     29). Laborers are primarily I'8sponsible [or' post-lIlanufaclul'1'l cleanup of the mixmg

     machines. ('1'.'1. p, 13-1-1), Tbey are not eXPGcted nor instruct.ed                         0       fix machinas using

     any tools available at Klondike                 01   r)thel'wi e. fT.T. p . 28). Of the em}Jloyees who are

     task~d   to fi.'I: the machines. none are permitted to ret,rl8VE: them from the inner office;

     rather , they are retrieved as needed by Mr. Higinbotbam. (T.T. p . 37. :3 l.

             In the vveeks following Appellant'8 employment, several items went missing,

     pres limed        8[(1]811:   froID. the   Clut,er   office       ar'H   (T.T. p. lS. 45·46), In response, Me

     Sexton positiun ed a "trail camera." one normally used in wild gam e hunring. a r

     diffeTl~nt   times and in differ n area3                l)f   the Klondike premis 'so (T.T. pp, 18, U1). NIl'.

 Sexton only infCJymed Mr. Higinbo ham of the camera's use and locations. (T.T. p. ~ 8l.

            00 or abou.t August 21, 201.3, Mr.                          ~'t:;xtl)n   positioned the camera           'Ii   itbin tOE:

 outer om         P.   with a view toward the mner CJilice. (T .T, p, 20). The next day. he and Mr.

 Higinbotham reviewed the v'1deo, which howed Appellant l'omi.ng from tbe clireetion
                                                                   c




 of tile: inner office. l11llv1ng thnttgh the outer ocfice. and leaving the building with a

 box they recognized as b "longing ttl Klondike and containing several hlll1drecl cloll&fs'

worth of hand tooL, (T.T. pp. 33-35) .'2

            Those         ',0   is and othoc were kept underneath a Ilesk                      Wlthm.       t.he   illl1el'   office.

(T.T. pp. :31, 3:3) . A.ppellant never TeLPlved permission to borrow ny tool~. (T.T. pp.              L




:!Til,:: p"rtll"s .~t.: p QiaH',-l TO the "ideo's   au,hentiotv and tJlowed. the JUt'} to ruview hE same (T.T 0
21 .'2'2. )
                                                                                                       Circulated 01/23/2015 04:33 PM




25· .... 6).     ppeUant did not return the                WCIl..,;   the next day or mak a llY mention                  aboLl~


having borrowed tl em. ('LT. p. 27 .

           M1' Sexl.on immediately comacted the Pennsyl aniiol                                 S~ate   POllce   CP   P'').   (T,T

p. 20) P-'P Trooper cTe"slca Zangla rC.3f1ond d tu th ' C8 n (T,T. p. 4.9). After reviewing

the -ViClj~O. Tl'ooper ZangJa             HITt:St.t7cl   Appel'am,          prtlv icl(~cl   him a IVfirunda warning. and

placed him in the back of her puJir'e crui 'E'l'. (T.'l. pp_ 5: -5::!). On the way to P P

barracks, Appellant admitLt:d to taking the tGlJls, but claimed to have borrowed the

sarn(.;. (T.T. p. E4L The jury                wa.~   permItted tv hear reullctal testimony concerninlY

AI pellanfs 2011 conviction for the crime of' Theft fly Unla wful Taking. (T.T , p. 2) .

           &\.ppdlant       te~ltifi·'d   in his     (l~fe-n    e.    flS    dld hi.::- fat.her, Mr. Carl Hlbni. cky.

According t.o them, A 1 - elJant uwr ly bOrI'uw8d the coolS t,o change Lhe axle of Ml'.

Rilmiscly s vehi.clE.!. (1'_T. J.IP. 62·63, 7~· -;- 4), Doth t~stifl d 1.0 the prOL.:edure of changm

an axle, and lVI.I'. Ribnjscky claimed that the necessary tOlJls were the type Appellant

removed from Klondike. IT.'\'. pp. 6:3; see T.T. tJ· 24). Appe1lant add d thaL he has

mechame expL!rience. ('r,T. p. '72,. Appellant a1s(\ claimed he wa.o: fully aware of the

camera whi\:h Mr. L IJxton had placed in the olltel' office. (1'.T_ p. 72).

          Aft,er the      WOl k. wa~      cOlUp1eted.. Appellant "tured the tools m his home. (T.'I'. p.

75). I-lowe er, App Bane did not TetlU'n fhe t ols. the next day, wh-ich was the same

day he         W· E   arre::.ted. ('1',T. p, 66). Appellant c!aune,-l to havE' ruerdy iorgotten                              tlf'


to   L. i:r he was running            l~te    for w()rk. (T.T. p. 7,5). Mr. Ribnl -'c1\y retUrned the tool::

folJowing Appellant ~ arrl\~t. rI.T. IJ· 27, 6, ). Even a.fter tlL tools were Y Jt1..rned, Mr.

Sexton te:--tifierl th t cC?rtain teol:; \Ve1'e                       111is~ing      from the box. (T.T. p. 35·36).

_-\ppellant and l\ir. Ribni2cky denied th:1.t any Lnol were mL, ing (T.T. pp. (56, 7{~).
                                                                               Circulated 01/23/2015 04:33 PM




                                           DISCUS, 10K


        Appellant's alJ egeu err'Of" address both the sufficiency and weigbt of the

;:vidence .. \ccordingly, it 1S   nec e~sary


               to delineat.e r.he   distillct!On~
                                                between a claim c11allr:nging
               the sufiir.iency of the evidenc~ and a daH!) that challenges
               t.he weight of t.h _ evidenc ~. Th e distinc.LlI.1o betweeo h.?se
               L WI') challenges    is critical. A claim chaJlengio g the
               8ufficiency llf thE> evidcne~, if granted would pr~clude
               retrial under' the double jeopardy provi·'ivns f the Fifth
               Am ndmem to the L·nited Stat~:,l Conp.titut)IJn, and r''l.rticle
               T, ' ed.:inn 1L of the P8nn~ylvania Constitution: whl'Pr't.: a
               daim challenging the wejght of the evidence i' granted
               wo uld p rmit 3 second tnal.

        Com. u. H'ldmer. 744 A.~d 7 /15. Tl (Pa.      ~ono)   \eitabon omittc=d).

        ". challenge tu the weight uf thE.: evidence,      In conll'a~t   tu   1:1   chaD 'nge to the

sufficienc.y of the evidellt', [al 'OJ conr'edes lhat there is   ~Llfficient   "v:idt:mce to su_taw

th· v8nhct. " Com, v, Smil.h,       5;3 A,2d 1030,102, (Pa. "'upel' ·It. 200tl).

   I.      SufficicIl .y of the EVIdence

                      Th. standaI'll uf review for a cb.ailellgl:' to the
              sufficiency of the eV1Jc:nc is to cletf'rmine whether, when
              vi_.wed In a light most favOl'ahle to the va·did winner, r,he
              eVldence at lrial 8nd all reaSt nable llllcrences t.herefrom is
                u!Iicient for the triur of fact to find th< L each ,~1 mcnt of
              tht:: crimes charged is estabLisued br::yrtn l a feaL' tmable
              doubt. 'rhe Comnwow ahb may uwtaiJl i.ts hurden of
              proving 'vel'yelementheyond areasonabl d ubt hy meallS
              of wholly cil'cumstan tLaL evidence

                     ThE: fada Bnd circumstance es~ablished by r;he
              Commonw8a1tb need not pr8c1Llde every po.:;sibiliry of
              mn cencl'. lilly clOll bt l'ai_ed as to the aceu.5edl~ guilt is tn
              be resolved by t.he £act-flndoJf. [[n this contexL COU1'CS] do
              n L sses' credibility u,)}' . .. a3sign WGight to any of th .
              testjmon~\ f record. Therefore. We will not disturb the
              verdict uf'Jess lhe evidence l~ so weak and lncollclusiY0
                                                                                     Circulated 01/23/2015 04:33 PM




                        that ~J8 a matter oflaw IlO probabilIty of fact may be drawn
                        froUl the combined circum tances.

            Cnm. u. Vogelsong. 9(1 A.3d 711, 7]9 (Pa. Super. 't. 2014),

"A per60n is guilt· of theft [of movabie pl"uper yj if he unlawfully takes, or ex l'cioes

unlawful            ontrol ov r. movable property of another with intent teo deprive 11im

~hereof" IL          F'a.C.S. ~ 39~1(a). Tn con:::;ideJ'ing the subjectiv intent to deprive, thefact6

and circuillstances sLH'ro1.lnding the alleged depl'ivabnn are rehwant. Se Penn ·A.ir,

[17(; .   v. lndem. Inc;.    ('0.   of N. A.m .• ~Li9 A.::d 1!=!. 23 \Pa. 197(1); Corn. u. Cnmpel. 344 A.2d

701, 704 (Pa. Super. Ct. 1975): Merkle u. Upper Dublin Sch. Dist., 211 F.3d 7,''2. 796

("- d"'"
      CU' . ')""I.)(- 0 .'

            TIle!'!..:: is no disput!rmission tu take the toot,;                    (2'1   Appellant took

ell tllob vvithouL permi.:::-ic1n. (2,) Appellant did not ret-ili"n tl18 tools: 4) App::!lianf;:,

father retGrned Lh tools al't.el' th -· Appeliant, was aTI'e::ted' an:l ,5) Several tool' were

nevel' retu Heu .

           "'Th ~ Corun,onwealt.h           ll81::U     not preclud.e every possibility uf innocencp or

estabJi~     n the defendant. s gwJl           t(l 6.   mathematic,1 CeytaLot.y_ Th e trier uT   rac~   'tvl He

Pdssing ,pou t.he cr dibility of witne"2e~ and the weighr. of the eVldenc produced. is
                                                                                                Circulated 01/23/2015 04:33 PM




 free to bellE've alL part or none oftb > evidence" Commonwealth                            t    Williarns, 71 A.:2d

 :!54, (Pa. Supel'.         ~   105).

              The Jury. as t.rier Jf fact, mad tho ultimatt:' ctedibilir.)o determinatIOn as t.O the

inrent 01 the Appellant Rnd thty adod within chelf pr()vince when                                  tbe~    eha e nmo

accept the defendanfs te-timony.                       Accordingly. a review of the evidence at tr' al

.reveals that there was sufficient reillb1e i::'\rldenC8 t                        Lrpport the Jury's vertnct.

       II.          vVeig'ht of the Evidence

                       An allegatiol1 that th~ verdict is a::ainst the weighc of th8
                        evidence i addres 'ed to t.he clli cr .'tion of the trial court. A
                       new trial ~hould not be ~ranted bec3.n 'P- of a mere conflict
                       in the tpstimoll. Ot b.=>cause the judge on the same facts
                       would. na\,'e arrived fir a difl'erent (;nnc1u ·'ion. A trial judge
                        must do more than rea::seS6 the credibility of }lB wit.ne. ses
                       8lid allege' that lle vruld not have f,?;;,3I?nted to the verdict
                       if he wore a Juror. Tria1 Judges. in reviewlng a claim t.bat
                       tl18 verdic.:t IS against the weight uf the evidence do not sit
                       as the lhirt{;'2nth JUf01'. Rather. the rule of tll~ enal judge is
                       to determine that ;'llClt\vithstanuing all the fact, Certa1l1
                       fa~ts are 0 c1e rly If greater wughr that tv ignore them or
                       to gjYD them egLHl] weight with all tht! facts i. to de.ny
                       justice."

             Widmer, I-B        A.~d    at 751·5:! (citatlon omit.ted; aee Com.. u Betz, 064.: .2d                   1)(   U,

()(q   (Pa. Super, Ct. 19911)           ~weig-hl r/ ex   'ulpat     lfy   I?videll'e mU51: bl rk the court's "enc=.e

of justire). "fA] challenge to the weight of tbe e'viden'~ mu't bt' raised                                 Ith th trial

jud 17 e or it 'Will be wai\red." l)u.RCnm.P . 607.

             Wl' note tbat Appelli;mt Limely                tll~d    a    O1I)bon f0r Dt'W      trial, which is the

approrriat~            mean:      to pr~serVt;·   an     alleg-~d    error in the       w~l rhL    1)£   t118 livirlenc::e.

HowE:'V      '1'.   the ;ourt believes that r.ht:: welgnL of th,: 8videllce t'avoL the iltTv' - finJml1b ~.I
                                                                                                                    Circulated 01/23/2015 04:33 PM




                "A        lkW    tnal         1"   warranted '.Jnly when tl1e jury's verd.ll:t is so contrary to [he

evidence that it shock2 one's sellse ofjust~c and the award of anew tnalls irnpera ive

so r.hat l'igh t may be given another upportunlLY to pt'8\'ail.'                                                      c.:omm,(I}w)PCllth u

A1.nraL,?s, 91 _ ,3d 20                        (Pa , 2014)

                A r view of he e\'1denct' presented at tl'lal demon~trates that the App,?lJanr

wa~         captured on video surveillancp rem(JviDg tbl:.'conls. Appl:;llant admitted he did DOl

have penni $10n to take tbe T(lnLs frrnn the owner and som ' of the tool were only

returned to he owner after Appellan was und13r ,rrre't for tht· theft of same. Tbe

jury a ._ fact finder ('ho e t.u dis l'egard thu testimony of the Appellant regarding hi~

m[en~_ 1'h8 Cou rt fi.nd~                           that the jury verdi ~t is amply SUPf ort